United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AERONAUTICAL SYSTEMS CENTER,
WRIGHT-PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-842
Issued: October 7, 2011

Oral Argument August 17, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2011 appellant filed a timely appeal from an August 4, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration without further merit review. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision.
Because more than 180 days elapsed from April 27, 2010, the date of the most recent OWCP
merit decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2004 appellant, then a 57-year-old logistics management specialist, filed
a traumatic injury claim alleging that she was walking to her automobile on January 27, 2004
when she slipped on ice, fell on her rear and struck her head.2 OWCP accepted the claim for
back, face, scalp and neck contusions, but found the medical evidence insufficient to establish an
employment-related left hip condition.
Appellant filed an occupational disease claim on September 15, 2006, alleging that she
sustained severe left hip joint pain resulting from her temporary assignment in Germany.3 She
was stationed at Rhein-Main Air Base for the period April 27 to June 9, 2005 and that her job
duties alternated during 8-to-12-hour shifts between sedentary computer work, lifting and
frequent use of a manual transmission automobile. Appellant also routinely climbed five flights
of stairs to her lodging facility. After her return, she was advised in July 2005 to obtain medical
treatment at the employing establishment’s occupational health center. Appellant was
subsequently referred to physical therapy starting August 30, 2005. She noted that a physical
therapy technician performed a maneuver “applying downward pressure on my left hip and leg
while I was lying on a table with my right leg resting on his shoulder” on multiple occasions.
Following the fourth session, appellant experienced considerable pain and, by September 18,
2005, was unable to ambulate without a cane. She underwent left hip replacement surgery on
December 28, 2006.
On November 30, 2007 OWCP referred appellant for a second opinion examination to
Dr. Rudolf A. Hofmann, a Board-certified orthopedic surgeon.4 After reviewing the medical file
and conducting a physical examination, Dr. Hofmann opined in a December 18, 2007 report that
her diagnosed left hip osteoarthritis was not causally related to her temporary assignment in
Germany.
By decision dated February 1, 2008, OWCP denied appellant’s occupational disease
claim, finding that Dr. Hofmann’s report constituted the weight of the medical evidence.
On August 18, 2008 OWCP’s hearing representative affirmed the February 1, 2008
decision following a June 3, 2008 telephonic hearing. She determined, however, that a formal
decision was not made as to whether appellant’s left hip condition was causally related to the
accepted January 27, 2004 employment incident. OWCP’s hearing representative ordered
OWCP on remand to combine the claims, conduct further development as needed and issue a
decision.
On September 9, 2008 appellant filed a second occupational disease claim, alleging that
her left hip joint symptoms were exacerbated by five sessions of physical therapy, particularly
2

OWCP File No. xxxxxx160.

3

OWCP File No. xxxxxx470.

4

OWCP denied appellant’s occupational disease claim by decision dated December 28, 2006. On October 4,
2007 its hearing representative set aside the December 28, 2006 decision and remanded the case, finding the medical
evidence sufficient to warrant further development.

2

the “manual hip extractions,” furnished by the employing establishment in September 2005.
OWCP informed her in an October 7, 2008 letter that the new claim was an extension of the
September 15, 2006 claim and that “[c]laiming ‘medical treatment’ is not a basis for filing a new
claim.”5
On April 29, 2009 OWCP referred appellant for a second opinion examination to
Dr. Pietro Seni, a Board-certified orthopedic surgeon. In a May 13, 2009 report, Dr. Seni
reviewed the medical record, diagnosed femoroacetabular impingement of the left hip and
concluded that the January 27, 2004 employment incident, which temporarily aggravated
preexisting hip osteoarthritis, did not otherwise result in permanent damage.6 He opined that
appellant’s left hip arthroplasty was necessary due to the deterioration symptomatic of
femoroacetabular impingement. Dr. Seni also diagnosed femoroacetabular impingement of the
right hip, but ruled out any causal relationship to the January 27, 2004 incident.
By decisions dated December 15 and 18, 2009, OWCP accepted appellant’s claim for
temporary aggravation of preexisting left hip osteoarthritis, but did not authorize bilateral hip
replacements.
Appellant requested a review of the written record on January 14, 2010. She submitted a
January 22, 2010 letter with attachments that contended, inter alia, that her September 9, 2008
occupational disease claim should have been addressed in the manner prescribed in Chapter
2.804.19(a) of OWCP’s procedure manual.7
By decision dated April 27, 2010, OWCP’s hearing representative affirmed the
December 15 and 18, 2009 decisions. She also pointed out that OWCP correctly combined the
September 15, 2006 and September 9, 2008 occupational disease claims as the latter was “not
new.” OWCP’s hearing representative did not specifically address appellant’s argument
regarding application of Chapter 2.804.19(a) of OWCP’s procedure manual.
On June 23, 2010 appellant requested reconsideration and reiterated her previous legal
argument.8 She asserted that her left hip condition was permanently aggravated by physical
therapy at work in 2005 and that this necessitated her hip surgery. Appellant resubmitted her
January 22, 2010 letter with attachments.
On August 4, 2010 OWCP denied the request on the basis that she did not present new
evidence or legal contentions warranting further merit review.

5

An October 30, 2009 letter from OWCP restated that “medical treatment is not work related.”

6

Dr. Seni indicated that appellant brought five or six binders of unofficial documents for him to review during the
visit. They also discussed the details of her case for over an hour. As a result, Dr. Seni was unable to conduct a
physical examination.
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.19(a)
(March 1994).
8

Appellant also requested a second hearing before OWCP’s Branch of Hearings and Review on May 19, 2010,
which was denied.

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9 its
regulations provide that the evidence or argument submitted by a claimant must either: (1) show
that OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by it; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.10 Where the request for reconsideration fails to
meet at least one of these standards, OWCP will deny the application for reconsideration without
reopening the case for a review on the merits.11
ANALYSIS
On reconsideration of the April 27, 2010 merit decision, as well as on oral argument
before the Board, appellant argued that OWCP did not properly consider her September 9, 2008
occupational disease claim, which alleged that her left hip joint condition was aggravated by
physical therapy furnished by the employing establishment in September 2005.12 By decision
dated August, 4, 2010, OWCP refused to reopen the case for merit review on the grounds that
she did not present new evidence or legal contentions.
On reconsideration appellant argued that OWCP erroneously applied or interpreted a
specific point of law,13 namely Chapter 2.804.19(a) of FECA Procedure Manual.14 This
provision states that an employee who participates voluntarily in an employing establishment’s
health service program is considered in the performance of duty on those occasions when such
participation causes absence from regular duties for the specific purpose of obtaining the medical
service offered by the employing establishment. Deleterious effects such as injury while
undergoing periodic medical examination, reaction to agency-sponsored inoculation or disease
contracted from instrumentation are compensable.15 After appellant filed her September 9, 2008
occupational disease claim, OWCP mistakenly informed her on at least two occasions that she
could not claim compensation for the deleterious effects resulting from her physical therapy.
While she frequently asserted that its action contradicted the explicit terms of Chapter
2.804.19(a), OWCP never addressed the substance of the argument.

9

5 U.S.C. § 8128(a).

10

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

11

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

12

Appellant also made numerous arguments with respect to OWCP decisions issued in 2006, 2007, 2008 and
2009. However, as noted, the Board only has jurisdiction to review the August 4, 2010 nonmerit decision.
13

See Charles A. Jackson, 53 ECAB 671 (2002).

14

See supra note 7. See also E.S., Docket No. 10-1756 (issued April 1, 2011); P.T., Docket No. 09-728 (issued
December 11, 2009).
15

See supra note 7.

4

The standard for reopening a claim for merit review does not require the claimant to
submit all evidence that may be necessary to discharge her burden of proof.16 Furthermore, a
request for reconsideration predicated on a legal premise need only contain an assertion of an
adequate legal premise having some reasonable color of validity.17 In this case, appellant
contended that OWCP erroneously applied or interpreted a specific point of law. The case shall
be remanded to OWCP to conduct a merit review of the claim. After such further development
as is deemed necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 4, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further merit review.
Issued: October 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

17

See Daniel O’Toole, 1 ECAB 107 (1948).

5

